Mitchell, J.,
dissenting.
Double insurance is, or ought to be, wherever there are two separate insurers liable for the same loss. The fact that one policy covers more property or wideiyrisks than the other does not prevent the insurance being double on subjects covered by both.
If there had been no class B in the present case and the wing had burned, class A would have been liable to the extent of its policies, but there being a class B both were liable for the same loss, and that is double insurance. If class B policies were not sufficient to cover the entire loss on the contents of the *387wing, which, was the case here, the insured, would be deprived of the full indemnity for which he paid. It is understood that class A have agreed to indemnify the plaintiff but the case is none the less dangerous in its effect on the rights of insurers.
There is no difficulty about the ratio. Class A covered risks on §190,000 and class B on §60,000, and that should be the ratio of their liabilities.
It is said that the insured’s right to cover additions to the building by the same policies in class A was a privilege. But that is not a correct statement. The rights of the parties were fixed by the first contract not by any intention or choice subsequently. To build the addition was a privilege but to have it covered by the policy when built was a right, and involved the reciprocal right of class B to hold class A for contribution on a loss covered by the policies of both.
This is not only clear on principle hut I have not seen in any case an adequate answer to it. It must be admitted frankly that there is some difficulty in the language of the authorities in this state. The cases whether decided rightly or wrongly are settled and I would adhere to them. But the principle of law was expressed in some of them much more broadly than the case called for, and I would narrow the expression to what was really necessary in each case. The rule laid down is not properly, logically or equitably applicable to a case like the present.